Citation Nr: 9914139	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  What evaluation is warranted for the period from July 19, 
1994, for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel




INTRODUCTION

The appellant had active service from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right ankle disability is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  Since July 19, 1994, left knee chondromalacia has not 
been productive of a limitation of flexion to 30 degrees, or 
a limitation of extension to 15 degrees, but it has been 
productive of pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee from July 19, 1994, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran was 
diagnosed with a right ankle sprain in February 1994.  X-rays 
were negative for a fracture or abnormality.

In October 1994, the appellant underwent a VA general 
examination and an orthopedic examination.  The examination 
reports cumulatively showed that the appellant complained of 
left knee pain when running and jumping.  He took no 
medication for the left knee.  In 1994, he reported spraining 
his right ankle and, as a result, he was restricted to light 
duty for three weeks.  He took no medication for the right 
ankle.  Orthopedic examination noted a history of the left 
knee and the right ankle injuries.  There was no tenderness 
to palpation or swelling of the left knee.  Left knee flexion 
was to 140 degrees and extension to zero degrees.  
Crepitation was heard and felt on range of motion tests.  
Right ankle dorsiflexion was to 15 degrees and plantar 
flexion was to 45 degrees.  There was no right ankle 
tenderness to palpation or swelling.  X-ray studies showed no 
bone injury and/or disease in either joint.  The final 
diagnoses were chondromalacia of the patella of the left knee 
and status post sprain of the right ankle.

In September 1995, the appellant was examined at the Dean 
Riverview Clinic.  He complained of left knee discomfort over 
the prior two years.  Physical examination revealed a normal 
gait pattern.  Left knee effusion was negative.  Patellar 
apprehension sign was negative, patellar glides were 
symmetric, and there was no patellar facet tenderness.  
Quadriceps were negative.  Locking and frank instability were 
denied.  The veteran did have some mild anterolateral and 
anteromedial joint line tenderness in the left knee.  
Ligamentous examination was stable and symmetric and the 
McMurray's test was negative.  X-ray results of the left knee 
demonstrated no fractures or bony abnormalities.  
Furthermore, joint space narrowing was negative and the 
patella was well centered in the trochlear groove without 
tilt or subluxation.  The examiner diagnosed patellofemoral 
syndrome of the left knee.  The examiner added that he 
advised the appellant about the meaning of this diagnosis and 
he told him that there were no surgical indications that 
existed with regard to his problem. 

In May 1997, the appellant was afforded a VA orthopedic 
examination.  The examiner opined in the report that there 
was no medical abnormality of the appellant's right ankle 
based upon the clinical examination.  X-ray of the right 
ankle was negative for pathology.  Moreover, the examiner was 
unable to state that anything in the right ankle was related 
to service.  The diagnosis was normal right ankle 
examination.

According to a March 1998 VA orthopedic examination report, 
the appellant complained of throbbing pain around the left 
knee cap with popping.  There was occasional buckling, and he 
had symptoms of fatigability as well as a lack of endurance.  
He did not, however, have locking, giveaway, stiffness, 
swelling, red hot joint, reinjury, dislocation, subluxation, 
or inflammatory arthritis.  Surgery, crutches, a brace, or 
cane were not required.  The left knee was constantly 
painful.  He described the pain as dull and throbbing on a 
daily basis, all day long, with severity.  Kneeling, 
navigating stairs, bending, squatting, and driving a stick 
shift car increased pain.  His job did not impose any 
limitation of function, and he lost no time there.  Daily 
living activities did not impose functional limitations, 
although cutting the lawn caused discomfort.  He was unable 
to run or twist the left knee, and he avoided sports.  

The physical examination revealed that he walked with a 
normal gait on his left toe and heel.  He was able to hop and 
squat, and he did not need an assistive device.  There was no 
left knee swelling or deformity, and the patellofemoral joint 
had crepitus with minimal compression tenderness at the 
patella.  The apprehension test and the McMurray's sign were 
negative.  There was no varus or valgus instability.  The 
anterior and posterior drawer signs were negative, as was the 
Lachman's sign.  The left knee had extension to zero degrees 
and active flexion to 140 degrees, passive flexion to 145 
degrees.  He had no muscle atrophy and the left knee muscle 
strength was excellent at 5/5.  X-ray of the left knee showed 
a normal examination without change since October 1994.  The 
diagnosis was chondromalacia patella of the left knee, with 
patellar pain.

A July 1998 VA outpatient treatment note shows an assessment 
of chondromalacia of the left knee.  

Service Connection

The appellant is seeking service connection for a right ankle 
disability.  The legal question to be answered initially, 
however, is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board finds that the appellant has not shown that he 
currently suffers from a right ankle condition.  While the 
appellant's service medical records note that he was treated 
for a right ankle sprain in service, VA benefits compensate 
only those with a current disability.  See Caluza.  Until the 
appellant submits competent medical evidence to establish a 
current ankle disability as well as competent evidence of a 
relationship between the current condition and his military 
service, this claim is not well grounded.  

The representative contends that the Board should also 
consider the service connection claim for the right ankle 
condition secondary to the appellant's service-connected left 
ankle disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Even considering such a theory, however, 
there is no competent evidence of a current right ankle 
disability related to a service connected disorder.  As such, 
the theory does not provide a basis to ground this claim.

The only evidence the appellant has offered in support of his 
claim are his own unsubstantiated contentions.  While the 
appellant is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical or other competent evidence to show 
that he currently has a right ankle disability, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Increased Rating

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his left knee 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the appellant in establishing his claim.  See 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In this case, the appellant's left knee disability has been 
evaluated by analogy since July 19, 1994 under the provisions 
of Diagnostic Code 5257 of the rating schedule.  38 C.F.R. 
§ 4.71a.  The 10 percent rating under Diagnostic Code 5257 
contemplates slight recurrent subluxation (dislocation) or 
lateral instability and the 20 percent rating requires 
moderate subluxation or lateral instability.  38 C.F.R. § 
4.71a.  In this case, however, there is no evidence that the 
left knee has been disabled due to either recurrent 
subluxation or lateral instability.  For example, the results 
of the October 1994 and March 1998 VA examinations, as well 
as the September 1995 Dean Riverview Clinic examination, 
indicate that the appellant's left knee showed no 
instability.  Likewise, the x-ray results associated with 
these examinations were negative for left knee pathology.  
The VA outpatient treatment records showed nothing different.  
As such, continuing the assignment of a compensable rating 
under Diagnostic Code 5257 would be erroneous.

Rather, the Board finds that the appellant's chondromalacia 
of the left knee appears to be more analogous to a limitation 
of motion as contemplated in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1998).  Under Diagnostic Code 5260, a 10 
percent disability evaluation is available for flexion of a 
leg limited to 45 degrees, and a 20 percent evaluation is 
available where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5261 a 10 percent disability 
evaluation is available for extension of a leg limited to 10 
degrees, and a 20 percent evaluation is available for 
extension of a leg limited to 15 degrees.  Id.  In this case, 
however, given that the appellant had left knee flexion in 
excess of 45 degrees, and extension to zero degrees a 
compensable rating is not warranted under either code.

Governing VA regulations stipulate, however, that functional 
impairment is to be considered in assessing the severity of 
an orthopedic disability such as the appellant's left knee 
disorder.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that regard, the Board 
notes the appellant's subjective complaints of persistent 
left knee pain.  Nevertheless, the regulations also require 
that functional impairment be "supported by adequate 
pathology," 38 C.F.R. § 4.40, and here there is no objective 
pathology to support the subjective complaints of pain.  
Indeed, on examination there was no evidence of wincing on 
motion, muscle atrophy, or incoordination.  Therefore,  the 
Board concludes that a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right ankle disability is denied.

Entitlement to higher rating from July 19, 1994 for 
chondromalacia of the left knee is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

